Citation Nr: 0200346	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  01-05 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for a lung disability 
for the purposes of accrued benefits, to include due to 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In September 2001, the appellant, widow of the veteran, 
appeared before the undersigned Member of the Board and gave 
testimony in support of her claim.  


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2001).

Accrued benefits are "periodic monetary benefits . . . to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death . . . and due and unpaid for a period 
not to exceed two years [which] . . . upon the death of such 
individual be paid as follows: . . . [u]pon the death of the 
veteran, to . . . [t]he veteran's spouse . . . . 38 U.S.C.A. 
§ 5121(a)(2)(A) (West 1991 & Supp. 2001); see 38 CFR § 
3.1000(a)(1)(i)(2001).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim). Accrued 
benefits, in contrast to "death benefits" such as dependency 
and indemnity compensation (DIC), death compensation, and 
death pension, "are sums owing to the veteran for prior 
periods, but unpaid at the time of death." Zevalkink, 102 
F.3d at 1242 (holding that accrued benefits are amounts "due 
and unpaid" prior to the veteran's death and are not in the 
nature of death benefits of the type referred to in 38 U.S.C. 
§ 5310). Under 38 U.S.C.A. § 5121(c), the only requirement 
imposed regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death." 38 U.S.C.A. § 5121(c) (West 1991).

The regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents. 38 C.F.R. § 3.309(e) (2001).  
In August 1996, the Secretary of Veterans Affairs determined 
that presumptive service connection is not warranted for 
conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted. 
See Diseases Not Associated With Exposure to Certain 
Herbicide Agents, 61 Fed. Reg. 41442 (August 8, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, §5, 98 
Stat. 2725, 2727-29 (1984) does not preclude an appellant 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 
1994).  

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000,  except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In this case, the record shows that the veteran died in 
September 2000.  The cause of his death, as listed on the 
death certificate, was lung cancer.  At the time of his 
death, he had no service connected disabilities.  However, in 
June 2000, VA received a claim from the veteran for service 
connection for lung cancer as the result of exposure to Agent 
Orange.  

The Board notes that the appellant testified at a hearing 
before the undersigned that there were additional medical 
records that she wished to submit, and a 45 day extension was 
requested so that she could attempt to submit these records.  
It was noted that these records included records that were 
dated during the time period that would encompass the 
presumptive period mandated by statute for lung cancer due to 
exposure to Agent Orange.  38 C.F.R. 38 C.F.R. § 
3.307(a)(6)(ii) (2001).  To date, the Board has not received 
any records from the appellant.  

The newly defined duty to assist includes obtaining medical 
records, particularly when the VA is put on notice as to 
their possible existence and relevance.  (VCAA).  

In addition, the Board notes that there is a letter in the 
file from a private physician, dated in March 2001, wherein 
the physician related that there was some question as to the 
etiology of the veteran's lung cancer.  He reported that the 
veteran had a history of cigarette smoking and that cigarette 
smoking was certainly a risk factor for the development of 
lung cancer.  However, it was also opined that there was at 
least some contribution of exposure to Agent Orange that may 
have contributed to his development of lung cancer.  It was 
noted that it was understood that the veteran had been 
exposed to this chemical while in Vietnam.  

In light of these circumstances this claim is hereby REMANDED 
to the RO for the following:



1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
appellant identify the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have provided treatment for the 
veteran.  With any necessary 
authorizations, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  If the RO is 
unable to obtain any identified records, 
the RO must identify to the appellant 
which records were unobtainable, describe 
to the appellant the efforts which were 
made in an attempt to secure the records, 
and the RO must describe any further 
action to be taken by VA with respect to 
the claim.  Copies of all correspondence 
to the appellant must be sent to the 
appellant's representative.  

2.  Thereafter, the RO should forward the 
veteran's file to the appropriate medical 
specialist for review.  The physician 
should indicate whether it is at least as 
likely as not that the veteran's lung 
cancer was due to exposure to Agent 
Orange in service.  Complete rationale 
must be given for all opinions and 
conclusions drawn.  

3.  Then the RO should review the claims 
file and ensure that all of the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented. 
Further, the RO is also requested to 
review the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000.  

4.  The RO should then readjudicate the 
appellant's claim based on all of the 
evidence of record.  If the determination 
is adverse to the appellant, the RO 
should provide the appellant and her 
representative with an SSOC.  If any 
benefit sought is not granted, the 
appellant and her representative should 
be afforded an opportunity to respond to 
the SSOC before the case is returned to 
the Board for further review.  


By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



